ROBERTSON, Presiding Judge,
concurring in the result only.
I concur in the result only, and I write to point out that the Alabama Supreme Court:
“has refrained from classifying actions for uninsured motorist benefits either as actions sounding in contract or as actions sounding in tort. Instead, [it has] recognized that such actions are unique and contain elements from both categories of actions. See, e.g., State Farm Mut. Auto. Ins. Co. v. Cahoon, 287 Ala. 462, 468, 252 So.2d 619, 624 (1971).”
Preferred Risk Mut. Ins. Co. v. Ryan, 589 So.2d 165, 167 (Ala.1991) (footnote omitted).
CRAWLEY, J., concurs.